Title: The Conte Ponte di Scarnafigi to the American Commissioners, 2 February 1785
From: Ponte di Scarnafigi, Conte Filippo Maria Giuseppe Ottone
To: American Commissioners


        
          Messieurs
          a Paris ce 2. Fevrier 1785.
        
        Ayant donné connoissance dans son tems à ma Cour de la lettre, que vous m’avez, Messieurs, fait l’honneur de m’écrire le 22. 7.bre de l’année passée, pour me notifier que Vous étiez autorisés par les Etats Unis d’Amerique de traiter avec Sa Majesté le Roi de Sardaigne relativement à des Etablissements de commerces entre les deux Nations, j’aurai celui de vous dire, que le Roi verra avec grand plaisir que les Batiments des Etats Unis fréquentent le Port franc qu’il a à Nice, où ils seront toujours très bien reçus; et que si par la suite il se présente quelque occasion d’établir des liaisons de commerce, qui puissent etre d’une convenance et d’une utilité reciproque, il prendra avec les Etats Unis tous les arrangements qui seront necessaires pour en assurer la stabilité.
        J’ai l’honneur d’etre avec respect / Messieurs / Votre très humble / et très Obeïssant Serviteur
        
          De Scarnafis
        
       
        TRANSLATION
        
          Gentlemen
          Paris, 2 February 1785
        
        Having informed my court in due time of the letter that you, gentlemen, did me the honor of writing to me on 22 September of last year to notify me that you were authorized by the United States of America to negotiate a treaty with His Sardinian Majesty relative to the establishment of commerce between the two nations, I hereby inform you that the king will regard it with great pleasure if the ships of the United States would frequent the free port that he has at Nice, where they will always be very well received, and if subsequently an occasion presents itself to establish commercial relations that could be mutually convenient and useful, he will make all the arrangements with the United States that will be necessary to ensure stability.
        I have the honor of being with respect, gentlemen, your very humble and very obedient servant
        
          De Scarnafis
        
      